DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 1/12/2022 has been entered.  Claims 1, 5, 7, and 9 have been amended.  Claims 1-9 are still pending in this application, with claim 1 being independent.
In consideration of the amendments to claims, all previous claim objections and rejections under 35 U.S.C. 112(b) or 35 U.S.C 112(pre-AIA ), second paragraph, has been withdrawn.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: basis is not provided for “mode-1”, “mode-2”, “brightness”, or “blinking frequency” anywhere in the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 

Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Graziano et al. (US 2016/0169622, hereinafter Graziano) in view of Cross et al. (US 2007/0032885, hereinafter Cross).

In regards to claims 1, 2, 8, and 9, Graziano teaches in Figures 1 and 2A, a bow sight light mounting kit for illuminating an archery bow (202, 240, and 242 in combination, see Fig. 2A), the bow sight light mounting kit comprising: a bow sight light control unit (266, Par. [0064, 0082]) that includes a power source (274, Par. [0061]), and a motion sensor (Par. [0082]); a LED light (272), the LED light adapted for being attached to the bow sight light control unit (at least 
Graziano fails to disclose or fairly suggest the motion sensor detects a movement and sends a signal to a customizable timer; wherein the customizable timer adjusts the LED light after receiving the signal and keeps the LED light on mode-1 for a pre-set time period; wherein the customizable timer adjusts the LED light to mode-2 after the pre-set time period, and wherein the mode-1 and mode-2 are pre-set by a user to control a brightness and a blinking frequency of the LED light as recited in claim 1; the pre-set time period is 10 seconds, 15 seconds, 20 seconds, 25 seconds, 30 seconds, 40 seconds, 50 seconds, 60 seconds, 80 seconds, 100 seconds, 150 seconds, 200 seconds, 300 seconds, 450 seconds, or 600 seconds as recited in claim 2, the fastening strip is a nylon hook fastening strip as recited in claim 9.
Cross teaches in Figure 9, the motion sensor (102) detects a movement and sends a signal to a customizable timer (106, Par. [0038]); wherein the customizable timer (106) adjusts the LED light (114, 116, Par. [0046]) after receiving the signal and keeps the LED light on mode-1 for a pre-set time period (mode 1 interpreted as turning on, via 104, Par. [0040]); wherein the customizable timer adjusts the LED light to mode-2 after the pre-set time period (mode 2 interpreted as turning off, Par. [0040]), and wherein the mode-1 (turning on) and mode-2 (turning off) are pre-set by a user to control a brightness and a blinking frequency of the LED light (turning on and off is considered to be a control of brightness and blinking frequency, as the light turns on and then off) as recited in claim 1; the pre-set time period is 10 seconds, 15 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a customizable timer such as that suggested by Cross on the bow sight of Graziano in order to provide automatic deactivation of the light thereby preserving power when the bow is not in use.
With respect to the fastening strip being a nylon hook fastening strip, It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to utilize a nylon strap, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  Nylon is a well-known material particularly often utilized for its strength and durability.




Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of Claims 1, 2, 8, and 9 under 35 U.S.C. 103 as being unpatentable over Graziano in view of Cross, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the customizable timer adjusts the LED light to mode-1 after receiving the signal and keeps the LED light on mode-1 for a pre-set time period, the customizable timer adjusts the LED light to mode-2 after the pre-set time period,  the mode-1 and mode-2 are pre-set by a user to control a brightness and a blinking frequency of the LED light.

The applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896